DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 9/14/20 has been considered by the examiner.
Specification
 	The disclosure is objected to because of the following informalities: The specification incorrectly uses the term “symbol”. The term “symbol” is used in the specification to mean “sign”, that is whether the value is positive or negative, whereas the accepted meaning is “a demarcation to represent a parameter”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
 	With respect to claim 11, lines 7-8, Applicant incorrectly recites “in accordance with the first and second changes over time”, but the claim language “the first and second changes over time” in claim 11 is used by Applicant to mean “the first change over time of a previous voltage and the second change over time of the previous reactive power,” (that is, a change in voltage [units in volts] and a change in reactive power [units in watts] is intended) while the accepted meaning is “the changes in time” (that is, a difference of two times [units in seconds]) The term is indefinite because the claim language on lines 7-8 does not agree with the previous definitions on lines 3 and 4. See Applicant’s specification, paragraphs 12 and 14 of the US PG publication.
 	Similarly for claims 12-13 and 26.
 	With respect to claim 14, line 3, Applicant incorrectly uses the claim language “symbol”. The claim language “symbol” is used by Applicant to mean “sign”, that is whether the value is positive or negative, whereas the accepted meaning is “a demarcation to represent a parameter”. The claim is indefinite because the term ‘symbol’ does not delimit what the value is because a symbol could represent any value.
 	Similarly for claims 16-18 and 22. 
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claim(s) 11-14, 20 and 26 are rejected under 35 U.S.C. 102a1 as being anticipated by Konishi (US 4,897,593).
 	With respect to claim 11, Konishi discloses a method for controlling an electric voltage of a grid by a reactive power device which is connected to the grid, which method comprises the steps of: determining a first change over time of a previous voltage (Fig. 2 ΔV) on the grid (Fig. 2 1-2); determining a second change over time of a previous reactive power (Fig. 2 ΔQ) previously output into the grid by the reactive power device; and subsequently outputting (Fig. 1 31,32 control output) reactive power into the grid by means of the reactive power device (Fig. 1  3,4,32-32), the reactive power being determined (Fig. 2 GAIN) in accordance (Fig. 1 305) with the first and second changes over time.  	With respect to claim 12, Konishi discloses the method according to claim 11, wherein the outputting of the reactive power which is output subsequently by the reactive power device comprises the further substeps of: setting (Fig. 1 305) at least one controller parameter (Fig. 2 K) of a controller (Fig. 1 302-305) of the reactive power device in accordance (Fig. 2 GAIN set according to ΔQ / ΔV) with the first and second changes over time, wherein the controller receives a deviation (Fig. 1 summer output) of the previous (Fig. 1 302 previous value from sensor 301) voltage (Fig. 1 302 output to summer) from a target value (Fig. 1 300) as an input (Fig. 1 summer output to 303); outputting by the controller (Fig. 1 304 output) a control value for the reactive power to a converter (Fig. 1 3-4,31-32) of the reactive power device; generating the reactive power by the converter and injecting the reactive power into the grid (Fig. 1 3-4 inject into 1-2 .
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi (US 4,897,593) in view of Yin (US 2014/0159367).
 	With respect to claim 15, Konishi discloses the method according to claim 13, wherein the previous short-circuit power of the grid is determined in accordance with a previous relationship (Fig. 2 ratio) of first changes over time in a system voltage with the second change over time in the previous reactive power output of the reactive power device, by an application of a determination logic (Fig. 1 305) which is determined (Fig. 2 ΔQ/ ΔV calculated with lower limit KL and upper limit KU]. Konishi does not disclose wherein the determination logic is determined on the basis of a simulation. 
 	Yin discloses a method for controlling an electric voltage of a grid wherein the determination logic (Fig. 2 133-137, Fig. 3 Gain 305) is determined on the basis of a simulation (paragraph 26). It would have been obvious to one of ordinary skill in the art 

 	With respect to claim 16, Konishi in view of Yin make obvious the method according to claim 15, wherein the determination logic further comprises the following substeps of: employment of the previous relationship for the determination of the previous short-circuit power, where a magnitude of the first changes over time in the previous system voltage and/or of the second change over time in the previous reactive power previously output by the reactive power device (paragraph 94) exceeds a respective threshold value (1/ΔQ). 

 	Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi (US 4,897,593) in view of Technical Brochure 149 (“Coordination of Controls of Multiple FACTS/HVDC Links in the Same System”).
 	With respect to claim 21, Konishi discloses the method according to claim 13 as set forth above, and does not disclose wherein the at least one controller parameter determined on the basis of the previous short-circuit power is further determined in consideration of an influence of other voltage controllers which are active in the grid.  	Technical Brochure 149 teaches wherein the at least one controller parameter determined on the basis of the previous short-circuit power is further determined in consideration of an influence of other voltage controllers which are active in the grid (4.5 High Frequency Analysis – TCSC – SVC Interactions). It would have been obvious to .

 	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Konishi (US 4,897,593) in view of Yin (US 2014/0159367) and further in view of Angquist (EP 2191550).
 	With respect to claim 23, Konishi in view of Yin make obvious the method according to claim 15, and remain silent as to the short circuit power range.
 	Angquist discloses a reactive power controller capable of a short-circuit power range from 50 MVA to 20 000 MVA. It would have been obvious to one of ordinary skill . 
 	Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi (US 4,897,593) in view of Sang (CN 104362647).
 	With respect to claims 19 or 24, Konishi discloses the method according to claim 11, wherein the method is repeated cyclically; the claimed times are greater than 10ms and Konishi does not require the converter to be a switch mode voltage converter. Nevertheless, there have been significant advancements in electronics between the disclosure of Konishi and the time of invention, which have led to vast improvements in both computational power and the use of switching converters in higher voltage applications.
 	Sang discloses reducing the response time to the ms level in a reactive controller  are determined in a time interval which lies between 100 µs and 10 ms; and the converter comprises a switch mode voltage converter (Fig. 2 222). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement
wherein: the first and second changes over time are determined in a time interval which lies between 500 µs and 5 ms; the method is repeated cyclically; and the converter comprises a switch mode voltage converter, in order to quickly respond to changes in the grid. 
Allowable Subject Matter
 	Claims 17-18 and 22 are rejected as indefinite for the reasons stated above, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the indefinite rejections were overcome.
 	The following is a statement of reasons for the indication of allowable subject matter:   	
 	With respect to claim 17, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, 
wherein the previous short-circuit power KSL_previous, where ΔQ/ΔV>0, is determined as follows: KSL_previous=((1-w)*KSL_further-previous+w*ΔQ_previous/ΔV_previous)/2 where: ΔV_previous is the first change over time in the previous voltage on the grid; ΔQ_previous is the second change over time in the previous reactive power previously output by the reactive power device; KSL_previous is the previous short-circuit power of the grid; KSL_further-previous is the further previous short-circuit power of the grid; and w is a weighting factor between zero and one. 
 	With respect to claim 22, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the previous short-circuit power of the grid is determined on a basis of a further previously determined short-circuit power of the grid.  	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Panosyan (US 2016/0164294) and Thorvaldsson (US 2011/0316492) disclose reactive power control.  Bech (US 2011/0043186) discloses controlling a grid voltage.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HARRY R BEHM/Primary Examiner, Art Unit 2839